Citation Nr: 0211862	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  95-21 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Evaluation of service-connected impairment of the rectum, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  He also served in a reserve component of the 
military.
By a decision entered in February 1995, the RO in Portland, 
Oregon, among other things, granted service connection for 
impairment of the rectum (status post multiple surgeries with 
residual fecal incontinence) and assigned a 30 percent 
evaluation, effective May 2, 1994.  The veteran appealed to 
the Board of Veterans' Appeals (Board), challenging the 
evaluation assigned, and the Board denied the appeal by a 
decision entered in April 1997.  The Board also denied a 
motion for reconsideration in August 1997.

The veteran appealed the Board's April 1997 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  By order dated in July 2000, the Court 
vacated the Board's April 1997 decision, and remanded the 
matter to the Board.  In August 2001, the Board remanded the 
claim for additional development.  


FINDING OF FACT

The veteran's impairment of the rectum is productive of 
impairment of bowel sphincter control manifested by 
occasional involuntary bowel movements necessitating the 
wearing of a pad, but not extensive leakage and fairly 
frequent involuntary bowel movements or complete loss of 
sphincter control. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected impairment of the rectum have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.114, Diagnostic Code 7332 (2002).    





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the February 1995 rating decision, and the 
statement of the case (SOC), that the criteria for a higher 
evaluation for impairment of the rectum had not been met.  
See also, Board's April 1997 (vacated) decision, SSOC dated 
in April 2002.  That is the key issue in this case, and the 
appellant has been informed of the evidence needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Based on the foregoing, the Board concludes that the 
appellant has been informed of the information and evidence 
needed to substantiate his claim, and that VA has complied 
with its notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this case, the RO has 
requested and obtained service and service medical records 
from the National Personnel Records Center.  In addition, the 
appellant has been afforded a VA examination involving the 
claimed disability.  In a letter, dated in October 2001, the 
veteran was advised of the provisions of the VCAA, and that 
VA would request all relevant evidence in the custody of a 
federal department or agency, but that it was ultimately his 
responsibility to provide this evidence.  The veteran was 
further requested to identify all health care providers who 
may have relevant treatment records, and informed that VA 
would request any identified records of treatment at VA 
medical centers.  However, there is no record of a reply that 
is responsive to this aspect of the RO's October 2001 letter.  
The Board therefore finds that VA has complied with its duty 
to notify the appellant of his duties to obtain evidence.  
See Quartuccio v. Prinicipi, No. 01- 997 (U. S. Vet. App. 
June 19, 2002).  Furthermore, the veteran has not asserted 
that any relevant evidence has not been associated with the 
claims file, or that any additional development is required.  
Based on the foregoing, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating this claim.  See 38 C.F.R. 
§§ 3.159(d); Wensch v. Principi, 15 Vet. App. 362 (2001).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Based on the foregoing, the Board finds that 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating this 
claim.  See 38 C.F.R. § 3.159(d); Wensch v. Principi, 15 Vet. 
App. 362 (2001).  


II.  Evaluation

The veteran's November 1945 discharge examination notes 
external hemorrhoids. 

Post-service medical records show that the veteran underwent 
an abdominal exploration at a private medical facility in 
April 1965.  These records indicate that the operations 
performed included exploratory laparotomy; Kocher maneuver; 
decompression peri-pancreatic hematoma; and exploration of 
lesser omental sac and placement of drains.  The final 
diagnoses included traumatic pancreatitis, with laceration of 
the pancreas; pancreatic hematoma; and hematoma of the small 
bowel mesentery.  Police reports state that the internal 
injuries were probably received by a blow from a blunt 
instrument or possibly a knee or fist.  Records, dated in 
March 1966, note, by medical history, that the veteran 
underwent a hemorrhoidectomy at a private medical facility in 
1954.

In February 1995, the RO granted service connection for 
impairment of the rectum, and assigned a 30 percent 
evaluation, effective from May 2, 1994.  The Board 
parenthetically notes that service connection is also 
currently in effect for hemorrhoids.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

Under 38 C.F.R. § 4.114, DC 7332, a 30 percent rating is 
warranted for impairment of bowel sphincter control 
manifested by occasional involuntary bowel movements 
necessitating the wearing of a pad.  A 60 percent rating is 
available for rectum and anus, impairment of sphincter 
control, extensive leakage and fairly frequent involuntary 
bowel movements. 

The medical evidence in this case consists of VA examination, 
hospital and outpatient treatment reports dated between 1994 
and 2002.  A VA hospital report, dated in March 1994, shows 
complaints that included diarrhea, loose stools and fecal 
incontinence.  On examination, the veteran was intoxicated.  
His sphincter tone was characterized as "fairly good," with 
a small amount of external hemorrhoidal tissue.  The ampulla 
of the rectum was reduced in size to examination, i.e., 
redundant rectal walls.  The veteran was placed on a regular 
diet, given absorbent pads and stool sample tests were 
ordered, however, he was irregularly discharged before the 
tests were completed.  The diagnoses included "explosive and 
watery stools with fecal incontinence, possibly associated 
with short bowel syndrome," and "rule out pancreatic enzyme 
insufficiency, and apparent repair of rectal prolapse in 
past."  

A VA hospital report, dated in April 1994, shows that the 
veteran underwent a bilateral inguinal herniorrhaphy.  
Hospital observations following surgery recorded regular 
bowel movements.  The diagnoses included status post 
hemorrhoidectomy times two with persistent bowel 
incontinence.  

VA outpatient treatment reports, dated in 1994, show ongoing 
treatment involving alcohol abuse, accompanied by several 
notations of complaints of loss of bowel control, for which 
he used absorbent pads.  There was a September 1994 finding 
of poor rectal tone.  The diagnoses included history of 
chronic incontinence of stool.  

In October 1994, the veteran complained of "blockage in 
pancreas" and stated that he had been vomiting and 
experienced burning diarrhea.  The veteran was placed under 
observation and given a liquid diet.  Later observations 
noted that he had a regular diet, which he tolerated well.  
Following a barium enema he reported rectal bleeding after a 
bowel movement.  He was treated with a stool softener and 
hemorrhoidal suppositories.  Also in October 1994, the 
veteran was admitted for treatment after being found in a 
room apparently intoxicated and soiled with feces.  The 
report states that he had dementia related to alcoholism.  
There was a finding of minimal fecal incontinence.  

A VA rectal and anal examination report, dated in November 
1994, shows complaints of a lack of bowel control and the 
need to wear absorbent pads, and that he often was unable to 
discern the need to urinate from the need to have a bowel 
movement.  On examination, there was a mild decrease in 
rectal sphincter tone.  The initial impressions included 
history of hemorrhoids, status post multiple surgeries, with 
residual fecal incontinence.     

In August 2001, the Board remanded the claim and requested 
the veteran scheduled for a period of observation and 
evaluation, and that several specific findings be made.  
Pursuant to the Board's remand, the veteran was admitted to a 
VA hospital on December 26, 2001.  However, the hospital 
report shows that during this time there was no incontinence 
whatsoever, and that the veteran left prior to officially 
being discharged.  Accordingly, under the circumstances, the 
Board finds that the RO has substantially complied with the 
Board's August 2001 remand.  See Dyment v. West, 13 Vet. 
App. 141, 146-147 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  In addition, 
the claim shall be rated based on the evidence of record.  
See 38 U.S.C.A. § 3.655(b).  

The December 2001 VA hospital report shows that the veteran 
had four loose to formed stools over a period of 48 hours, 
all of which guaiac'd negative.  The veteran was able to use 
the bathroom in each case, and there was no incontinence.  
The examiner stated that, "No other issues arose or were 
addressed during his stay."  An addendum to this report 
indicates that a January 2002 flexible sigmoidoscopy revealed 
a one centimeter (cm.) pedunculated polyp 25 cm. from the 
anal verge, and that there were a few scattered diverticula.   

A review of the evidence shows that there are subjective 
complaints of fecal incontinence and reports of the need for 
absorbent pads.  The findings as to sphincter tone were 
"poor," mildly decreased" and "fairly good."  The 
objective findings also include a VA physician's 
characterization of the veteran's fecal incontinence as  
"minimal."  During three weeks of hospital observation in 
October 1994, the findings did not show either extensive 
leakage or frequent involuntary bowel movements.  In this 
regard, although there was one episode of observed fecal 
incontinence, it was associated with dementia related to 
alcoholism.  During a 48-hour stay at a VA hospital in 
December 2001, the veteran had four loose to formed stools, 
was able to use the bathroom in each case, and there was no 
incontinence whatsoever.  Accordingly, the Board finds that 
the objective evidence of fecal incontinence is insufficient 
to show that the veteran has leakage more accurately 
characterized as "extensive," together with "fairly 
frequent" involuntary bowel movements.  The criteria for a 
30 percent evaluation under DC 7332 have therefore not been 
met or nearly approximated.

As for the possibility of a higher evaluation under another 
diagnostic code, see Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991), a 50 percent rating is warranted under DC 7333 
for Rectum and anus, stricture of: Great reduction of lumen, 
or extensive leakage.  Under DC 7334, a 50 percent rating is 
warranted Rectum, prolapse of: Severe (or complete), 
persistent.  However, a rating in excess of 30 percent is not 
warranted under either DC 7333 or DC 7334, as there is no 
objective evidence of a rectal or anal stricture, or a 
persistent or frequently recurring prolapsed rectum.  
Accordingly, the criteria for an evaluation in excess of 30 
percent under DC's 7333 and 7334 have not been met.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards. The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The veteran has claimed he tried to work the previous year, 
but was unable because he has leakage and involuntary bowel 
movements that last until noon.  However, the current rating 
accounts for any inconvenience to employment caused by the 
necessity of wearing of a pad.  In this case, there is no 
showing that the veteran's impairment of the rectum causes 
marked industrial interference, and when his hospital 
reports, which show ongoing treatment for dementia and 
alcoholism, are read in context, they do not show that his 
impairment of the rectum has resulted in "frequent" 
hospitalizations.  Having reviewed the record, the Board 
finds no basis for further action.  VAOPGCPREC 6-96, 61 Fed. 
Reg. 66749 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for impairment of the rectum 
is denied.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

